Dissenting Opinion
by Judge Kramer:
I respectfully dissent.
Perhaps my experience sitting on an Orphans’ Court unduly sways me, but it is easy for me to conceive of reasons for lawfully evaluating property for estate administration purposes in a manner which might result in an inventory appraisal different from the fair market value sought in an eminent domain case. For example, sometimes the heirs will anticipate personal federal income tax problems as a result of some future use of the property, and the personal representative of the *300estate will intentionally establish a high value. The inheritance and estate tax authorities will not object because tax revenues are increased.
Anyone who has worked extensively with appraisers in inheritance and estate tax cases knows that sometimes they do not view the property in question, and that estate valuations are much less formal and exacting than those prepared for condemnations. Estate valuations should be considered highly questionable in eminent domain cases. There is no good reason for allowing evidence which is of dubious probative value.
The cases cited by the majority all involved corporate capital stock returns which are materially different from inheritance and estate tax returns. From my point of view the lower court committed reversible error when it permitted cross-examination of Bosniak on the estate inventory. I would avoid the creation of an unsound rule of evidence and reverse with direction for a new trial.1

. I would have no objection to the use of estate valuations in eminent domain cases if their admissibility is conditioned upon evidence indicating that the inventory or tax appraisement in question (1) was based upon a proper appraisal, and (2) reflected market value without regard to extraneous considerations such as those mentioned above.